TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00528-CV




                                     Ole S. Petersen, Appellant

                                                   v.

                                       Rissie Owens, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. GN400915, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On February 21, 2006, the clerk of this Court notified the parties that it appeared that

this Court lacks jurisdiction to consider this appeal from the district court’s order finding appellant’s

suit to be a petition for a writ of habeas corpus and transferring the case to the 23rd District Court

of Brazoria County. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West Supp. 2005); Fox

v. Wardy, No. 08-04-0361-CV, 2005 Tex. App. LEXIS 5882 (Tex. App.—El Paso July 28, 2005,

pet. denied) (appeal of transfer order dismissed for want of jurisdiction). Appellant was informed

that the appeal would be dismissed for want of jurisdiction if no response explaining why the Court
has jurisdiction was received within ten days. No response has been received. Accordingly, we

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).1




                                               Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: March 20, 2006




       1
         In light of our holding that this Court lacks jurisdiction to consider the appeal, we dismiss
appellant’s motion to extend time to file his brief.

                                                  2